Citation Nr: 0523573	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  01-05 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from September 1966 to 
September 1968.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the RO.  

In a September 2002 decision, the Board assigned an increased 
rating of 50 percent for the veteran's service-connected 
PTSD.  

The veteran appealed the September 2002 decision of the Board 
to the United States Court of Appeals for Veterans Claims 
(Court).  

In a March 2003 Joint Motion to the Court, the parties 
requested that the September 2002 decision be partially 
vacated to the extent that it had denied a rating in excess 
of 50 percent for the service-connected PTSD.  

The parties also asked that that matter be remanded for the 
Board to provide an adequate statement of its reasons or 
bases for its decision and to obtain up-to-date VA treatment 
records for PTSD and fully assist the veteran with his claim.  

In an April 2003 Order, the Court granted the Joint Motion, 
and the case was thereafter returned to the Board.  
Consequently, in November 2003, the Board remanded this 
matter to the RO for further development of the record.  



FINDING OF FACT

The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment, with deficiencies in most 
areas and an inability to establish and maintain effective 
relationships; total social and industrial inadaptability is 
not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of a 70 percent, 
but not higher for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.130 including Diagnostic Code 9411 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  

Further, by the April 2001 Statement of the Case, a March 
2004 letter, and the January 2005 Supplemental Statement of 
the Case, he and his representative have been notified of the 
evidence needed to establish the benefit sought.  

The veteran also has been advised via the March 2004 letter 
and the January 2005 Supplemental Statement of the Case 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The veteran has also been afforded relevant VA medical 
examinations, and the RO has obtained specified VA medical 
records.  

Consequently, the Board concludes that VA's statutory duty to 
assist and notify the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

By October 1995 rating decision, the RO granted service 
connection for PTSD to which it assigned a 30 percent 
disability evaluation.  

A May 1996 consultation report from a VA psychologist 
reflects that the veteran had been experiencing the clinical 
symptoms of PTSD including sleep disturbance, enhanced 
hypervigilance, startle reactivity, and guilt reactions.  The 
test results also reflected high levels of anxiety, anger, 
and depression.  

A February 1997 VA psychiatric examination report reflects 
Axis I diagnoses of PTSD and a history of substance abuse.  
The veteran indicated that he was last gainfully employed in 
January 1992 and that he had lost a series of jobs prior to 
then secondary to "attitude."  

The examiner noted the veteran's psychosocial stressors as 
being those of no steady employment and social isolation 
aside from a few family members.  A GAF (Global Assessment of 
Functioning) score of 58 was assigned.  

By February 1998 decision, the Board denied the claim for an 
evaluation in excess of 30 percent for the service-connected 
PTSD.  

VA outpatient records dated from January 1999 to March 2000 
reflect that the veteran had participated in monthly group 
psychotherapy sessions.  

In June 2000, the veteran underwent a VA psychiatric 
examination.  The claims folder was not available to the 
examiner, but some medical records were reviewed.  A GAF 
score of 50 was assigned.

VA outpatient records dated from May 2000 to April 2001 again 
reflect that the veteran had participated in monthly group 
psychotherapy sessions.  

On March 2001 VA psychiatric examination, the examiner noted 
that the veteran had not been hospitalized for a psychiatric 
illness since his last VA examination.  He also denied a 
history of suicide attempts.  The veteran reported treatment 
for PTSD consisting of psychotropic medication and 
psychotherapy.  

The veteran reported symptoms of anxiety, irritability, 
fluctuating blood pressure, sleep disturbance, somatic 
complaints, nightmares, temper outbursts, memory problems, 
and flashbacks.  

The veteran recounted that he spent his day watching 
television, taking walks, and taking care of his activities 
of daily living.  His sister assisted him with household 
chores.  He did not belong to any church or veterans 
organization.  He had some friends who came to see him, but 
he never left the house.  He did spend time with a girlfriend 
either at his or her home.  

Upon examination, the veteran's psychomotor activities were 
normal; the veteran was noted to be well groomed and neatly 
attired in a casual outfit.  His behavior was cooperative.  
His speech was at a low tone, coherent, relevant, and fluent.  
His thoughts were organized.  

The veteran denied suicidal or homicidal ideation but 
admitted thinking of suicide when he was young and drank.  He 
still became angry with people and had thoughts of hurting 
others but denied a current plan or intention to do so.  His 
affect was appropriate and his mood was labile; his cognitive 
functions were grossly preserved.  

The diagnosis on Axis I was that of PTSD, chronic.  A GAF 
score of 49 was assigned.  

VA outpatient records dated from May 2001 to December 2001 
again reflect that the veteran had participated in monthly 
group psychotherapy sessions.  

The testimony of the veteran at a hearing in June 2002 was to 
the effect that he had continued to have disturbed sleep and 
nightmares and had become irritable; he neither socialized 
much nor enjoyed being in the company of others.  The veteran 
also testified that he continued to attend group PTSD 
meetings.  

On March 2004 VA psychiatric examination report, the examiner 
noted that a review of the record revealed that the veteran 
attended frequent PTSD group meetings.  

On examination, the veteran denied any psychiatric 
hospitalizations since his last VA psychiatric examination.  
He denied using psychotropic medication because such 
medications caused side effects in the past.  

The veteran reported having crying spells since the events of 
September 11, 2001.  The veteran told of two failed marriages 
to women who accused his of verbal abuse.  He reported that 
his current relationship was "good."  

The veteran complained of having anxiety, depression, anger, 
recurring thoughts of combat, nightmares, nighttime 
awakening, and crying spells.  He cried almost every day for 
about 10 minutes.  

In terms of treatment, the veteran attended PTSD groups 
approximately once a month.  He denied legal trouble.  The 
veteran indicated that he had not worked since 1995 due to 
physical and emotional problems.  

The veteran indicated that he saw his sister approximately 
every two months and his brother who lived 100 miles away 
approximately once a month.  He hardly saw his three 
surviving adult children because they lived too far away.  
The veteran denied any other relationships with the exception 
of some acquaintances that he rarely saw.  

The veteran denied alcohol and substance abuse in the past 
decade.  He also denied any violent or aggressive behavior 
other than an incident in which he drew a gun on a neighbor 
who had threatened him with a pitchfork.  Both parties walked 
away on the arrival of law enforcement officials.  

The veteran denied suicidal and homicidal ideation or 
attempts since the last VA psychiatric examination.  The 
veteran did admit to suicidal thoughts in the past with 
drinking but such thoughts had not been present in recent 
times.  

Objectively, the examiner noted no impairment of thought 
process or communication, with the exception of some 
rambling.  His conversation was coherent, and his speech was 
normal.  

The veteran's eye contact was good, and he was cooperative.  
The veteran denied hallucinations.  Interaction was good, and 
the veteran displayed no inappropriate behavior.  

The veteran was neatly groomed and oriented to person, place, 
and time.  He claimed, however, that his memory was just 
fair.  On examination, the veteran's affect was anxious.  His 
insight was limited.  

The examiner diagnosed chronic PTSD and assigned a GAF score 
of 53.  


Law and Regulations 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

The veteran's service-connected PTSD has been rated 50 
percent disabling by the RO under the provisions of 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated, 
as follows:

100 percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

A GAF of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.




Discussion

The issue before the Board is whether an evaluation in excess 
of 50 percent is warranted for the veteran's PTSD.  The Board 
will center its discussion on the current level of severity 
of the veteran's PTSD.  See Francisco, supra.

The veteran's PTSD was last comprehensively evaluated in 
March 2004.  At that time, he complained of anxiety, 
depression, anger, recurring thoughts of combat, nightmares, 
nighttime awakening, and crying spells.  He denied suicidal 
and homicidal ideation, hallucinations, trouble with the law, 
excessive drinking or drug abuse.  

Although he appears to have had drinking problems in the 
past, he no longer did.  Objectively, the examiner noted 
normal speech, good eye contact, good grooming, normal 
interaction, the absence of bizarre behavior, and orientation 
to person, place, and time.  He had no psychiatric 
hospitalizations.  The veteran's affect was anxious, and his 
insight was limited.  

His current symptomatology coupled with a GAF score of 53, 
indicative of serious symptoms, in the Board's opinion, tend 
to show that the service-connected disability picture more 
nearly approximates the criteria for a 70 percent evaluation 
at this time.  

The Board recognizes the veteran's limited social 
relationships.  He has been verbally abusive to his former 
spouses and has been involved other aggressive behavior 
toward others.  

The Board also acknowledges that the veteran does not work.  
Such lack of employment has not been attributed solely to the 
service-connected PTSD, and the veteran's has not offered 
assertions in this regard.  

The Board notes that, in the March 2004 VA psychiatric 
examination report, the examiner indicated that the veteran's 
PTSD symptomatology had worsened.  

However, the service-connected PTSD is not shown to be 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

Accordingly, the Board finds that an increased rating of 70 
percent, but not higher is for application for the service-
connected PTSD in this case.  



ORDER

An increased rating of 70 percent for the service-connected 
PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


